DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 – 3, 5, 7 – 8, 14 – 16, 18, 20 – 21 and the newly added claims 68 – 97 are pending in the instant application.
Response to Applicant’s Remarks
Applicant’s amendments filed on July 15, 2021 have been entered.
The rejection under 35 U.S.C. §102(a)(1) of the instant claims 1 and 14 as being anticipated by the publication: Lin et al., J. Org. Chem. 1998, 63: pp. 2909-2917 is hereby withdrawn in view of Applicant’s amendment to recite the limitation, wherein R13 is hydrogen, in the instant claims.
The rejection under 35 U.S.C. §102(a)(1) of the instant claims 1, 3, 5, 14, 16 and 18 as being anticipated by the publication: Bergman et al., Tetrahedron 2002, 58 (7), pp. 1443-1452 is hereby withdrawn in view of Applicant’s amendment to recite the limitation, wherein R13 is hydrogen, in the instant claims.
The rejection under 35 U.S.C. §102(a)(1) of the instant claims 1, 5, 14 and 18 as being anticipated by the publication: Liang et al., Tetrahedron Letters 56 (2015), pp. 434-436 is hereby withdrawn in view of Applicant’s amendment to delete the limitation, wherein Y is a covalent bond, in the instant claims.
The non-statutory double patenting rejection of the instant claims 1 – 3, 5, 7, 14 – 16, 18 and 20 as being unpatentable over claims 1 – 4 of U.S. Patent 10,131,631 is hereby withdrawn in a is hydrogen, Y is CR5R6 and R14 is hydrogen, then R5 is selected from the group consisting of hydroxyl, OR16, and C3-6 cycloalkyl, or R5 and R6 combine to form a C3-6 cycloalkyl, in the instant claims.
The provisional non-statutory double patenting rejection of the instant claims 1 – 3, 5, 7, 14 – 16, 18 and 20 as being unpatentable over claims 1 – 2, 5 – 6, 9 – 10, 13 – 14 and 17 – 18 of the copending Application No. 16/121,353 is hereby withdrawn in view of Applicant’s amendment to recite the proviso, wherein if Ra is hydrogen, Y is CR5R6 and R14 is hydrogen, then R5 is selected from the group consisting of hydroxyl, OR16, and C3-6 cycloalkyl, or R5 and R6 combine to form a C3-6 cycloalkyl, in the instant claims.

Terminal Disclaimer
The terminal disclaimers filed on July 14, 2021 disclaiming the terminal portion of any patent granted on the copending Application No. 16/441,522 and 16/509,106 which would extend beyond the expiration dates of said copending applications have been reviewed and are accepted. The terminal disclaimers have been recorded.

Information Disclosure Statement
The information disclosure statement filed on October 5, 2020 has been considered by the examiner.

Conclusion
Claims 1 – 3, 5, 7 – 8, 14 – 16, 18, 20 – 21 and 68 – 97 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sagar Patel/Examiner, Art Unit 1626                  

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626